                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

CHESTER A. STAPLES,           )        Civ. No. 18-00407 SOM-RLP
                              )
         Plaintiff,           )        ORDER DENYING DEFENDANT’S
                              )        MOTION FOR RECONSIDERATION OF
          vs.
                              )        ORDER REMANDING CASE TO STATE
BAE SYSTEMS HAWAII SHIPYARDS  )        COURT
INC.,                         )
                              )
         Defendant.           )
_____________________________ )


      ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
             OF ORDER REMANDING CASE TO STATE COURT

             Before the court is Defendant BAE Systems Hawaii

Shipyards Inc.’s (“BAE Systems”) motion for reconsideration of

this court’s order filed on January 14, 2019, brought under Rule

60(b) of the Federal Rules of Civil Procedure and Local Rule

60.1(c).    ECF No. 18.   That order granted BAE System’s motion

for judgment on the pleadings with respect to federal claims,

concluding that Plaintiff Chester A. Staples’ claims under Title

VII of the Civil Rights Act of 1964 (“Title VII”) and the Age

Discrimination in Employment Act of 1967 (“ADEA”) were untimely.

ECF No. 14, PageID # 269.     The order also remanded the case to

state court “for a determination of whether Staples’ Complaint

can be read as including any state law claims and/or whether

Staples may file an Amended Complaint in state court.”     Id. at

269-70.    For the reasons below, the motion for reconsideration

is denied.
           BAE Systems’ motion for reconsideration argues that

the court committed a “manifest error of law” by remanding the

case to state court because the court lacked the authority to do

so.   ECF No. 18, PageID #s 281, 284; see also Local Rule 60.1(c)

(stating that a motion for reconsideration of an interlocutory

order may argue that the order is based on a “[m]anifest error

of law or fact”).   BAE Systems concedes that a district court

may remand a case to state court “when the [district] court

dismisses the federal law claims, leaving only state law claims

over which the district court has discretion to exercise

[supplemental] jurisdiction.”   Id. at 283 (citing Carnegie-Melon

Univ. v. Cohill, 484 U.S. 343, 350-51 (1998)).   However, BAE

Systems argues that, because “the Complaint cannot be reasonably

read to assert any state law claims,” this court should have

dismissed Staples’ Complaint in its entirety without remanding

to state court.   Id. at 285.

           The court did not exceed its remand authority because

it is unclear whether Staples’ Complaint asserts any viable

state law claims.   Importantly, Staples is a pro se plaintiff.

ECF No. 1-2, PageID # 7.   The Ninth Circuit has made clear that

courts must construe pro se pleadings liberally and afford the

pro se litigant the benefit of any doubt.   Morrison v. Hall, 261

F.3d 896, 899 n.2 (9th Cir. 2001); Balistreri v. Pacifica Police

Dep't, 901 F.2d 696, 699 (9th Cir. 1990).   The same is true

                                 2
under Hawaii state law.    Ryan v. Herzog, 142 Haw. 278, 286, 418

P.3d 619, 627 (2018) (“Pleadings prepared by pro se litigants

should be interpreted liberally.” (quoting Dupree v. Hiraga, 121

Haw. 297, 314, 219 P.3d 1084, 1101 (2009)).   The Hawaii Supreme

Court recently emphasized that pro se pleadings “require a

determined effort to understand what the pleader is attempting

to set forth and to construe the pleading in his favor.”    Id.

(quoting Dupree, 121 Haw. at 314, 219 P.3d at 1101).    “This

determined effort to understand the pleadings is particularly

necessary when a court is dealing with a complaint drawn by a

layman unskilled in the law.”   Id. (internal quotation marks and

citation omitted).

           Staples filed his Complaint in state court on

September 21, 2018.   ECF No. 1-2, PageID # 7.   Though he filed

in state court, it appears that he used a federal form complaint

provided for pro se plaintiffs on the United States Courts’

website.   See Complaint for Employment Discrimination, United

States Courts, https://www.uscourts.gov/forms/pro-se-

forms/complaint-employment-discrimination (last visited January

30, 2019).   In the section titled “Basis for Jurisdiction” in

the Complaint, Staples checked off the boxes for Title VII and

ADEA and did not write anything in the blank spaces provided for

“Other federal law,” “Relevant state law,” or “Relevant city or

county law.”   Id. at 9.   However, the Complaint also attached a

                                  3
“Notice of Dismissal and Right to Sue” letter from the Hawaii

Civil Rights Commission dated June 25, 2018, which stated that

Staples had 90 days to file a private lawsuit in state court.

See id. at 15.    Thus, it is entirely possible that Staples

intended to assert timely state law claims but used a federal

pro se form by mistake.

            In construing the Complaint liberally, a state court

may therefore determine that Staples attempted to assert state

law claims and/or allow him to file an Amended Complaint.      As

such, this court was permitted to decline to exercise

supplemental jurisdiction over these state law determinations

and to instead remand the case to state court.    See 28 U.S.C.

§ 1367(c)(3) (stating that a district court “may decline to

exercise supplemental jurisdiction over a claim” if “the

district court has dismissed all claims over which it has

original jurisdiction”); Cohill, 484 U.S. at 351 (stating that a

district court has discretion to remand a case to “best

accommodate the values of economy, convenience, fairness, and

comity”).

            As stated in the order, and as discussed at the

hearing on BAE System’s motion for judgment on the pleadings,

the court hoped to avoid imposing additional filing fees on

Staples.    ECF No. 14, PageID # 270.   If this court dismissed the

Complaint and closed the case file, Staples could file a new

                                  4
action asserting state law claims in state court, but would

likely be required to pay the state court filing fee a second

time.   Id.   In the interest of fairness to a pro se plaintiff,

the court elected to remand the case.

           Concluding that the order contained no manifest error

of law, this court denies BAE System’s motion for

reconsideration.

           IT IS SO ORDERED.

           DATED: Honolulu, Hawaii, January 30, 2019.




                           /s/ Susan Oki Mollway

                           Susan Oki Mollway
                           United States District Judge

Chester A. Staples v. BAE Systems Hawaii Shipyard Inc., Civ. No.
18-00407 SOM-RLP; ORDER DENYING DEFENDANT’S MOTION FOR
RECONSIDERATION OF ORDER REMANDING CASE TO STATE COURT.




                                  5
